United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-3810
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Sharita Hobbs,                           *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: September 10, 2009
                                 Filed: October 5, 2009
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Sharita Hobbs appeals the sentence the district court1 imposed after revoking
her supervised release. Upon review, we conclude that the district court did not
clearly err in finding that Hobbs had violated the conditions of her supervised release,
and thus did not abuse its discretion in revoking her supervised release. See United
States v. Edwards, 400 F.3d 591, 592 (8th Cir. 2005) (per curiam) (“Given
[defendant’s] admission of the violation, we find no clear error in the district court’s
findings of fact supporting the revocation and no abuse of discretion in the decision

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
to revoke.”). We also conclude that Hobbs’s revocation sentence of 12 months and
1 day in prison plus 1 year of supervised release is not unreasonable. See United
States v. Tyson, 413 F.3d 824, 825 (8th Cir. 2005) (per curiam) (revocation sentences
are reviewed for unreasonableness in accordance with United States v. Booker, 543
U.S. 220 (2005)). First, the revocation sentence does not exceed statutory limits. See
18 U.S.C. § 3583(b)(2) (authorized term of supervised release for Class D felony is
3 years), (e)(3) (upon revocation, maximum time defendant may be required to serve
in prison is 2 years if offense that resulted in term of supervised release is Class C or
D felony), (h) (revocation sentence may include imprisonment and additional
supervised release; however, additional supervised release term may not exceed
supervised release term authorized by statute for offense resulting in original
supervised release, less any revocation prison term). Second, the revocation sentence
resulted from the district court’s consideration of proper 18 U.S.C. § 3553(a) factors.
See 18 U.S.C. § 3583(e) (specifying § 3553(a) factors courts must consider in
revocation decision); United States v. Nelson, 453 F.3d 1004, 1006 (8th Cir. 2006)
(appellate court reviews revocation sentence to determine whether it is unreasonable
in relation to, inter alia, advisory Guidelines range and § 3553(a) factors).

       Accordingly, we affirm the judgment of the district court and we grant
counsel’s motion to withdraw, subject to counsel informing Hobbs about procedures
for seeking rehearing and filing a petition for certiorari.
                       ______________________________




                                          -2-